Title: From George Washington to Major General Robert Howe, 27 July 1780
From: Washington, George
To: Howe, Robert


					
						Sir
						Head Qrs near Passaic Falls [N.J.] July 27. 1780
					
					I am to request that you will be pleased, on receipt of this, to put the troops under your Command in motion as soon as may be: except the

New-Hampshire Brigade & such of the Militia as you may judge necessary for the Garrison of West Point & its dependencies.
					You will direct the N. York, Connecticut & Massachusetts Lines, and the remainder of the Militia, to march successively in the order here mentioned, to some good position in the vicinity of Kings Ferry, on the East side of the river, and advise me of the time, when you may be expected there with the troops—It should be recommended in the most forcible & pointed manner to the Officers; to divest themselves of as much of their Baggage as possible, to be deposited at West Point, Fish Kill, or such place of safety as they may think proper.
					The Quarter Master should also be directed to have all the Boats compleatly in repair, & ready for service on the shortest notice.
					I am further to entreat that you will give Majr Tallmadge instruction, to keep a vigilent look-out on the Sound, & give the earliest intelligence of any Movement which may be made by the Enemys shipping in that quarter. I am Sir with great esteem & regard Your Most Obedt Hbl. Servt
					
						G. Washington
					
				